Citation Nr: 1443693	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-47 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness.

4.  Entitlement to service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness.

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 (back disability and neurological impairment of upper extremities) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and a January 2009 (psychiatric disability and gastrointestinal complaints) rating decision of the RO in Cleveland, Ohio.  Jurisdiction rests with the RO in Pittsburgh, Pennsylvania.  

The Board has recharacterized the Veteran's for service connection claim for numbness and loss of feeling in the arms and hands more broadly as a claim for service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, and recharacterized the issue of whether new and material evidence has been received to reopen a claim for an unknown illness more broadly as whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

The Veteran testified at a May 2014 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.

Additional evidence has been associated with the claims file subsequent to the issuance of the October 2013 statement of the case (SOC), October 2013 supplemental statement of the case (SSOC) as well as the March 2014 SSOC.  Specifically, in June 2014, the Veteran submitted additional evidence, in the form of additional service treatment records, and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  However, additional evidence, including VA treatment records, dated until March 2014, were also associated with the claims file subsequent to the October 2013 SOC and the October 2013 SSOC.  The Veteran has not waived review of this evidence; however, in light of the dispositions reopening the claim for service connection for an acquired psychiatric disability, and granting the reopened claim of entitlement to service for an acquired psychiatric disorder, a remand for RO consideration and issuance of a supplemental statement of the case is not warranted for this issue.  Id.  

Similarly, with respect to the claim for service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, and the claim for whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, each claim must be remanded for additional development, thus the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.  However, with respect to the claim for service connection for a back disability, the Board finds the evidence is relevant and is addressed further in the remand below.

The January 2009 rating decision denied entitlement to service connection for headaches and fibromyalgia, and the Veteran contested both these determinations.  In an October 2013 rating decision, the RO granted entitlement to service connection for these claims.  The Veteran has not expressed disagreement with any aspect of these determinations.  Since this represents a full grant of these issues, such are no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issues of entitlement to service connection entitlement for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, entitlement to service connection for a back disability, and whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1998 rating decision denied entitlement to service connection for a personality disorder; no appeal was taken from that determination, and no new and material evidence was received within the one year period to appeal the determination.

2.  A July 2004 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD); no appeal was taken from that determination, and no new and material evidence was received within the one year period to appeal the determination.

3.  Additional evidence received subsequent to the July 2004 rating decision was not previously considered, and relates to an unestablished element necessary to substantiate a claim for service connection for an acquired psychiatric disability.

4.  An acquired psychiatric disability, currently diagnosed as adjustment disorder with mixed emotions, is etiologically related service.


CONCLUSIONS OF LAW

1.  The March 1998 and July 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013)

3.  The criteria for service connection for an acquired psychiatric disability, diagnosed as adjustment disorder with mixed emotions, have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board reopens and grants a claim for service connection for an acquired psychiatric disorder.  This award represents a grant of those specific issues on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot with respect to those claims. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The record reveals that entitlement to service connection for a personality disorder was previously denied in a March 1998 rating decision.  As noted in the March 1998 rating decision, with respect to the diagnosis of a personality disorder, congenital or developmental defects such as personality disorders and mental deficiency are not "diseases" or "injuries" within the meaning of applicable legislation.  See 38 C.F.R. §§ 4.9, 4.127 (2013).  No appeal was taken from the March 1998 determination, nor was new and material evidence received within one year of notice of the determination.  As such, that determination is final.  38 U.S.C.A. § 7105.  

Similarly, in January 2004, the Veteran filed a claim for service connection or PTSD, which was denied in a July 2004 rating decision.  The basis for the denial was a finding that there had been no diagnosis of PTSD demonstrated in service or subsequent to service.  No appeal was taken from that determination, nor was new and material evidence received within one year of notice of the determination.  As such, that determination is final.  38 U.S.C.A. § 7105.  

Evidence received subsequent to the July 2004 rating decision includes diagnoses for various acquired psychiatric disabilities, including adjustment disorder and depressive disorder, not otherwise specified (NOS).  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the additional evidence is new, as it was not previously of record at the time of the prior final denials, and it is material, as it addresses an element necessary to substantiate a claim for service connection, namely demonstration of a current psychiatric disability.  As new and material evidence has been received, the claim for service connection for a psychiatric disability is reopened.

Reopened claim - psychiatric disability

The Veteran asserts that he developed an acquired psychiatric disorder as a result of his military service.  Specifically, the Veteran stated that he began to experience manifestations of his acquired psychiatric disorder during service.  Thus, he contends that service connection is warranted for an acquired psychiatric disorder.

A review of the Veteran's service treatment records reference psychiatric problems during service.  Specifically, September 1997 medical records indicated the Veteran was diagnosed with adjustment disorder with mixed disturbance of emotions and conduct and with personality disorder.  The September 1997 medical records with this diagnosis were generated upon hospitalization resulting from a suicide gesture and involved a 12 hour stand-off with police and was also the reason for the Veteran's discharge from service.  However, in prior September 1997 service treatment records, the records indicate feelings of depression and thoughts of suicide and include a diagnosis of partner-relational and occupational issues.  As the Veteran's service records are supportive of his competent and credible contentions that he experienced psychiatric manifestations in service, the element of the incurrence of an in-service disease or injury is met.

VA treatment records reflect post-service mental issues as early as October 2003 with a diagnosis of depression.  The Board acknowledges a February 1998 VA mental disorder examination did not provide a diagnosis for any acquired psychiatric disorder; however, the VA examiner appeared to be evaluating the Veteran for personality disorder as such was the claimed disorder.  Notably, the February 1998 VA examiner stated that the symptomatology leading to the diagnosis of personality disorder was likely secondary to his major depressive disorder and substance abuse problem during service.  Subsequent VA treatment records note a diagnosis of depression and depression, NOS.  There is some indication of bi-polar disorder; however, such is not consistently indicated.  A November 2008 VA mental disorders examination diagnosed the Veteran with depressive disorder, NOS, as unrelated to the military and noted alcohol abuse in partial remission.  A March 2013 VA treatment record diagnosed the Veteran with adjustment disorder with mixed emotion which was continued in subsequent VA treatment records and is the most recent diagnosis of record.  In a December 2013 mental disorders disability benefits questionnaire, depression, anxiety, irritability, and insomnia were attributed to the Veteran's adjustment disorder and relational problems were attributed to the Veteran's personality disorder.  Thus, evidence shows that the Veteran's acquired psychiatric disorder is best characterized as adjustment disorder with mixed emotions, a symptom of which is depression as previously diagnosed.  Therefore, the current disability element for an acquired psychiatric disorder is established by the evidence.

The Veteran is competent to describe the symptoms of feelings of anxiety and depression and when the symptoms onset.  Thus the Veteran's lay belief that his acquired psychiatric disorder is related to service could have sufficient weight to establish the nexus element.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that a valid medical opinion is not required to establish nexus.  Id.  In his November 2007 application for benefits, the Veteran indicated his mental illness onset was in August 1997.  In his November 2013 substantive appeal, the Veteran correctly reported that he was diagnosed with adjustment disorder during service.  In May 2014 testimony, the Veteran described increased feelings of stress and nightmares in September 1997.  The Veteran is competent to report on these symptoms as they are based on his experience and personal knowledge and come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Veteran is credible with respect to his assertions of such symptoms during and since service.  His statements are credible because they are consistent in that he maintained the symptoms began while he was in service.  Additionally, such is substantiated by a September 1997 medical records, as described above.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds the Veteran's statements as to the onset of his adjustment disorder with mixed emotion symptoms to be credible and his statements are accorded significant evidentiary weight.  Moreover, although the November 2008 VA mental disorder examination report provided a negative nexus opinion, such was based on limited psychiatric care received in the military while under the influence of alcohol and due to the large time lag between discharge and treatment.  However, the December 2013 mental disorders disability benefits questionnaire reported the Veteran had been sober for several months and a January 2014 VA treatment record indicated 8 months of sobriety.  Additionally, the same January 2014 VA treatment records lists as part of the treatment plan dealing with irritability, depression, anxiety and insomnia due to military recollections, family and legal stressors.  Therefore, the Board finds this evidence, along with the documented onset of the Veteran's psychiatric symptoms, are sufficient to outweigh the opinion of the examiner in the November 2008 VA mental disorders examination report.

The Board finds that the Veteran is both competent and credible to report the manifestations of his adjustment disorder with mixed emotions during and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's adjustment disorder with mixed emotions is etiologically related to service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that adjustment disorder with mixed emotions is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for adjustment disorder with mixed emotions is warranted. 


ORDER

New and material evidence having been received, the appeal to reopen the claim for service connection for a psychiatric disability is granted.

Entitlement to service connection for acquired psychiatric disability, diagnosed as adjustment disorder with mixed emotions, is granted.


REMAND

Initially, as noted above, additional evidence, in the form of VA treatment records, were associated with the electronic record in Virtual VA during March 2014.  This was subsequent to the October 2013 SSOC issued for the claim of entitlement to service connection a back disability and prior to the transfer of the claims file to the Board.  The additional evidence is relevant to the issue of entitlement to service connection for a back disability.  In fact, a cursory review of the evidence reveals that such records pertain to the back disability claim on appeal and more specifically, a November 2009 VA treatment record discussed that the Veteran had degenerative joint disease of the lumbosacral spine, which was not noted by the January 2013 VA thoracolumbar spine examiner, and subsequent VA treatment records indicate chronic back pain.  In situations like this, when the additional evidence is relevant and not duplicative, the RO must furnish another SSOC as provided in 38 C.F.R. § 19.31 (2013).  See 38 C.F.R. § 19.37 (2013).  Thus, the Board finds that the this claim for service connection for a back disability must be remanded for RO consideration of the evidence added to the record since the October 2013 SSOC and an issuance of another SSOC in compliance with 38 C.F.R. § 19.31.  Furthermore, another VA examination is necessary so that the VA examiner can adequately review all the relevant evidence of record.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination that takes into account the records of prior medical treatment).

Additionally, the Board finds the September 2013 VA Gulf War General Medical examination report inadequate for assessing the Veteran's peripheral nerve disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The September 2013 VA examiner noted mild numbness of the right and left upper extremities and evidence indicative of ulnar greater than median entrapment at the wrists.  However, as a rationale the VA examiner stated that this was a diagnosable illness with a medically explained etiology but did not specify the actual diagnosed condition or the etiology of such.  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination, for the reasons detailed above.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the October 2013 SOC addressed the claim of whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, only as an undiagnosed illness.  Specifically, the October 2013 SOC indicated that presumptive service connection for headaches and fibromyalgia were granted as undiagnosed illness and that the November 2006 claim for "Persian Gulf Syndrome" remained denied as it did not identify a specific illness.  However, in the April 2014 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative characterized the claim as entitlement to service connection for gastritis, which was recharacterized as noted above by the Board.  While the Board recognizes that the claim was not clearly defined, an SSOC addressing the claim on the basis whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, (i.e. to include on a nonpresumptive basis), is necessary prior to the Board's adjudication of the claim.  

Additionally, the Veteran, in May 2014 testimony, stated that he receives current treatment from a chiropractor for his back disability, from a provider that recently changed their name from Elliot Chiropractic located in Canonsburg, Pennsylvania.  Thus, the necessary authorization should be obtained from the Veteran and any treatment records, from a provider formerly named Elliot Chiropractic or relevant records from any additional identified provider, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, in light of the remand, updated VA treatment records should be obtained and associated with the claims file.  The record reflects the Veteran most recently received treatment from the VA Pittsburgh Healthcare System, University Drive Campus.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Pittsburgh Healthcare System, University Drive Campus, to include all associated outpatient clinics, since March 2014, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since March 2014, from the VA Pittsburgh Healthcare System, University Drive Campus, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the names, and dates of treatment, for all providers of medical treatment for back disability during the pendency of the claim, and provide the authorization necessary to obtain the identified records.  Attempt to obtain all outstanding identified treatment records, to include records from the provider, formerly named Elliot Chiropractic, and records from any additional providers, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and etiology of any chronic disability manifested by neurological impairment of the upper extremities.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any chronic disability manifested by neurological impairment of the upper extremities, to include undiagnosed illness, was present in service, was caused by service, or is otherwise related to service.  Additionally, if any neurological impairment of the upper extremities is diagnosed the specific diagnosis should be noted as well as the etiology of such, even if not determined to be an undiagnosed illness.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

4.  Schedule the Veteran for a spine examination, to ascertain the nature and etiology of any current spine disabilities, diagnosed during the pendency or proximate to the claim.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any spine disability was present in service, was caused by service, or is otherwise etiologically related to service.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for a chronic disability manifested by neurological impairment of the upper extremities, to include an undiagnosed illness, entitlement to service connection for a back disability, and whether new and material evidence has been received to reopen a claim for service connection for a chronic disability manifested by gastrointestinal complaints, to include an undiagnosed illness, taking into consideration all newly acquired evidence, specifically including VA treatment records, associated with the claims file subsequent to the October 2013 SOC and SSOC.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


